Title: To George Washington from Horatio Sharpe, 27 July 1757
From: Sharpe, Horatio
To: Washington, George



Sir
Annapolis [Md.] the 27th of July 1757.

This serves to acknowledge the Receit of Your Letter by Mr Fell & also to inclose You a Copy of a Deposition that was made by a Sergeant who was sent some time ago to apprehend the Deserters that You say are harboured in Baltimore County. Could Mr Fell have named the Deserters I would have desired One of the Provincial Magistrates to issue a special Warrant for apprehending them, but as he did not recollect their Names I could do no more than give him a general Order directed to all the Civil Officers in that Part of the Country where the Deserters are as it is supposed harboured, requiring them to assist him to the utmost of their Power in the Execution of Your Orders. I think it is now three Quarters of a Year since the Case of these Deserters & the Conduct of Captain Gist while he was recruiting here was represented to Me in such a Light as inclined me to think that he had used some Artifices that would on Examination be scarcely thought justifiable, however I gave the Gentlemen that addressed themselves to me on that Occasion no other Answer than that if the Fellows would enlist into the Royal American Regiment they would not be called to Account for Leaving the Virginia Service, which Assurance was I think given by Governor Dinwiddie in a Proclamation that was issued about that time, but whether any of them did thereupon engage I know not, neither did I hear any thing more of them untill April last when Sergeant Davis came to Baltimore & complained that a

Deserter which he had apprehended had been rescued. On Enquiry it appeared that instead of carrying his Prisoner before a Magistrate who would have committed him the Sergeant left him confined in an upper Room of some Constables House whence at the End of two Days he made his Escape thro. a Window. Understanding that the Deserters whom the Sergeant was sent after were the Persons in whose behalf some Gentlemen of the County had before made Application to Me, I asked him several Questions concerning them & received for Answer what is contained in the Deposition abovementioned. The Sergeant afterwards asked me whether the four Men that he had enlisted could be punished for Desertion & on my saying that if they or any others had actually served the time for which they engaged They ought not; he desired to know whether he should then pursue his Orders & apprehend them, to which I answered that it was certainly his Duty to do so. From the Contents of the Paper that You sent inclosed I presume that he afterwards carried some of them before the Justices who signed that paper & that they upon the Sergeant’s or some other Evidence thought proper to release them, but as I never heard of that Transaction before, I cannot tell what inducd them to proceed in that manner; neither can I conceive how they came to mention my Name unless the Sergeant acquainted them with the Answer that I had given him vizt that if the Men had served the Term for which they were enlisted they ought not to be punished as Deserters. I shall write to Mr Boyce & desire to know what Men those were that he & the other Justice discharged & what Reasons moved them to do so, & by the first Opportunity of Conveyance that shall offer after I receive it I shall communicate to You his Answer. With great Regard I am Sir Your most obedt humb. Servt

Horo Sharpe

